Citation Nr: 1128353	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-47 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for right hip disability, status post whiplash with pinched nerve, claimed as secondary to service-connected chronic lumbar strain, has been received.

2.  Whether new and material evidence to reopen a claim for service connection for left hip disability, status post whiplash with pinched nerve, claimed as secondary to service-connected chronic lumbar strain, has been received.

3.  Whether new and material evidence to reopen a claim for service connection for right knee disability, status post whiplash, has been received.

4.  Whether new and material evidence to reopen a claim for service connection for left knee disability, status post whiplash, has been received.

5.  Entitlement to service connection for right shoulder disability, status post whiplash with pinched nerve, claimed as secondary to service-connected chronic lumbar strain.

6.  Entitlement to service connection for left shoulder disability, status post whiplash with pinched nerve, claimed as secondary to service-connected chronic lumbar strain.

7.  Entitlement to service connection for right wrist disability.

8.  Entitlement to service connection for left wrist disability.

9.  Entitlement to service connection for right heel disability.

10.  Entitlement to service connection for left heel disability.

11.  Entitlement to service connection for right ankle disability.

12.  Entitlement to service connection for left ankle disability.

13.  Entitlement to a rating in excess of 40 percent for chronic lumbar strain.

14.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine.


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004.

Claims for service connection for right and left hip disabilities and right and left knee disabilities were previously denied by the RO in September 2004, and again in March 2005.  Claims for service connection for a right hip disability and right and left knee disabilities were again denied by the RO in August 2005.  Although notified of each denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from December 2009 and February 2010 rating decisions.  In the December 2009 decision, the RO increased the Veteran's rating for chronic lumbar strain from 10 to 40 percent disabling, effective September 1, 2009.  In the February 2010 decision, the RO denied a rating in excess of 10 percent for degenerative disc disease of the cervical spine, and denied the claims for service connection on appeal.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010. 

By rating decision in November 2010, the RO granted a 20 percent rating for degenerative disc disease of the cervical spine from July 2, 2007.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In a statement received by VA in March 2011, the Veteran indicated that he wished to have a Board hearing before a Veterans Law Judge at the RO.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2010) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Travel Board hearings, a remand of these matters to the RO for the requested hearing is warranted.  

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


